DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-7,12-16,20-21 have been considered but are moot because the new ground of rejection does not rely on any combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1,3-7,14-16,20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reedy (US20130257133) in view of Weingarter (US5283918).
With respect to claim 1 Reedy discloses a cushioning element for use in a vehicle, the cushioning
element including at least one tuned absorber (sound blocking layer 32 acting together with the foam of the seat cushion) embedded within the cushioning element, the tuned absorber being defined by configuring at least one of the following: a foam core and a layer of material supported by a plurality of springs (which is a conventional seat cushion structure); the tuned absorber being tuned to absorb noise at a predetermined frequency (see paragraph 30).
As it regards the use of the cushion in an aircraft specifically, this would constitute only an intended use of the cushion. It has been held that a recitation with respect to the manner in which a 
Reedy does not expressly disclose the use of wire springs.
Weingarter discloses wire springs (9) in a vehicle seat cushion. 
I would have been obvious to one of ordinary skill in the art to sue the conventional structure of a wire spring structure for a cushion with the cushion of Reddy to enhance durability and support for the user. 
With respect to claims 3 and 4 Reedy discloses the structure as claimed. Regarding the peak
value of a sound absorption coefficient, this would have been a matter of tuning the system based upon the structures which are taught. One of ordinary skill in the art would be able to select such values based upon routine testing and optimization of the parameters of the materials.
With respect to claim 5 Reedy further discloses (element 34) the provision for an outer envelope defining an outer surface of the cushioning element. Reedy is silent to any need for perforations in the leather and as such one of ordinary skill would recognize that no such perforation are necessary to the
device of Reedy. The use of a perforated or unperforated layer would be in response to other selected parameters as would be well understood by one of ordinary skill for the intended use of the device. The device of Reedy as modified being used in an aircraft, where seat cushions are known to be used as floatation devices would suggest to one of ordinary skill in the art a need to limit water incursion and as such to provide an unperforated layer.
With respect to claim 6 Reedy discloses the invention as claimed except expressly wherein the predetermined frequency is at most 100Hz. While not expressly disclosing such a range, the range of sounds to be attenuated would be based upon where and how the device was intended to be used. The selection of 100Hz would be an obvious result of the sounds most in need of attenuation and as such well within the understanding of one of ordinary skill to select for.

With respect to claim 14 Reedy discloses a method of providing noise absorption within a cabin
of a vehicle, the method comprising:
Determining a frequency of at least 20Hz (the bottom range of human hearing as such implicit in
the determination factor of sound reduction) of an undesirable noise within the cabin; and Configuring an internal structure of a cushioning element (para 0030) to define a tuned absorber tuned to absorb noise at the predetermined frequency, the cushion element in use being located in the cabin, the tuned absorber being defined by configuring a layer of material (see Weingarter) supported by spring core 9) supported by a plurality of wire springs.
With respect to claim 15 Reedy as modified further discloses wherein the predetermined
frequency is at least 5OHz (see para 0030).
With respect to claim 16 Reedy as modified further discloses wherein the cushioning element includes a top layer of material (34) supported by a spring type element (the foam, the use of a plurality of mechanical springs would have been obvious as such structures are well known in the art of cushions) and wherein configuring the internal structure of the cushioning element includes at least one of changing properties of the springs and changing a mass of the top layer of material (the tuning of the
structure would be dependent upon the properties of all of the elements which are taught to be present
and as such since Reedy is concerned with the attenuation of a range it would be implied that the
selection of the material s would be with this end result in mind. Further such spring and mass elements
are well known in the art).
	With respect to claim 20 Reedy further discloses wherein the configuring the internal structure

With respect to claim 21 Reedy discloses the structure and method as claimed. Regarding the
peak value of a sound absorption coefficient, this would have been a matter of tuning the system based
upon the structures which are taught. One of ordinary skill in the art would be able to select such values
based upon routine testing and optimization of the parameters of the materials.
2. Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Reedy (US20130257133) in view of Weingarter (US5283918) as applied to claim 1 above, and further in view of Galbreath (US7677660).
With respect to claim 12 Reedy as modified discloses the invention as claimed except expressly
wherein the assembly further comprises a second cushioning element including at least one second tuned absorber embedded within the second cushioning element, the second tuned absorber tuned to absorb a noise at a second predetermined frequency greater than the first predetermined frequency. 
Galbreath discloses a tuned acoustic response of a seat member which has both a seat bottom
and a seat back and further discloses that the materials of the seat back and seat bottom may differ (column 3).
It would have been obvious to one of ordinary skill in the art when viewing the teachings of Galbreath to form the respective cushioning elements out of differing materials that the sound could be tuned for different responses due to the different sound likely to imping thereupon, i.e. voices versus road noise as it pertains to the seat back and seat bottom respectively.

The application to a mattress if applicant considers a mattress to be materially different from the seat bottom as taught, would be only an application of the teachings form one cushioned furniture component to another and as such obvious to one of ordinary skill.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020. The examiner can normally be reached Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FORREST M PHILLIPS/               Examiner, Art Unit 2837                                                                                                                                                                                         -